Citation Nr: 1759751	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for COPD, to include as secondary to service-connected sinusitis.

2. Entitlement to an initial disability rating in excess of 10 percent for right knee instability.

3. Entitlement to an initial disability rating in excess of 30 percent for right knee arthritis.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).

5. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound. 



REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1975 to October 1975 and in the U.S. Army from July 1976 to May 1980.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2016, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to obtain an addendum opinion for the Veteran's claim for COPD, afford the Veteran an examination to assess her need for aid and attendance, and for the issuance of a supplemental statement of case for the issues of a TDIU and SMC.  An addendum opinion was obtained in June 2016 regarding the issue of COPD, and the Veteran underwent an examination for aid and attendance in July 2016.  A supplemental statement of the case has also been issued.  
As such, the Board determines that there has been substantial compliance with the June 2016 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

In September 2017, the Veteran was sent a letter informing her that the Veterans Law Judge who conducted her previous Board hearing is no longer with the Board and inquiring as to whether the Veteran would like a new hearing.  In an October 2017 response, the Veteran indicated that she did not want a new hearing.  

The appeal has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1. The Veteran's COPD is neither causally nor etiologically related to her active service; nor was her COPD caused or aggravated by her sinusitis.  

2. The Veteran's right knee instability has manifested as slight.  

3. The Veteran's right knee degenerative disc disease manifested in extension no less than 20 degrees and flexion no less than 60 degrees, with no total knee replacement, ankylosis, or meniscal conditions of the right knee; however, the knee has demonstrated additional functional loss due to pain, weakness, fatigue and difficulty with weight bearing.  

4.  The Veteran has a total 100 percent rating that is effective prior to and since her claim for a TDIU.  

5. The evidence of record establishes that for the entire period on appeal, the Veteran has been in need of the aid and attendance of another person.



CONCLUSIONS OF LAW

1. The criteria for service connection for COPD, to include as secondary to service-connected sinusitis have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for the Veteran's right knee instability have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

3. The criteria for an initial disability rating of 40 percent for the Veteran's right knee degenerative disc disease with painful motion and functional loss have been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2017).

4. The Veteran's claim for a TDIU is moot.  38 U.S.C. §§ 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).

5. The criteria for special monthly compensation based on the need for aid and attendance for the entire appeal period have been met.  38 U.S.C. § 1114 (West 2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.
The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the most recent VA examinations performed and medical opinions obtained are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  As to the June 2016 addendum opinion regarding the Veteran's COPD and the July 2016 examination for aid and attendance, the examiners considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.  As to the February 2015 right knee examination, the examiner considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran has asserted that her COPD is related to her active service.  Specifically, she has indicated that she had respiratory and sore throat issues in service, which she wrote off at the time as a common cold.  See August 2008 statement in support of claim.  She also indicated that when she was stationed in South Carolina, it was hot, humid, and hard to breathe.  In the alternative of direct service connection, the Veteran asserts that her COPD is secondary to her sinusitis, for which she is now service-connected.  

The medical evidence regarding this claim includes VA examination and treatment reports.  As the record is clear to a diagnosis and the treatment reports only speak to a diagnosis and treatment for the Veteran's COPD, the Board will not discuss the treatment reports.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but need not discuss each piece of evidence).  Additionally, the Board notes that the Veteran underwent a VA examination in September 2010, which will not be discussed as the examiner indicated there were no nose or sinus issues and did not provide a nexus opinion.

In October 2014, the Veteran underwent another VA examination for respiratory conditions.  However, the Board does not find the opinion adequate as the examiner improperly relied on the absence of treatment or complaints in the Veteran's service treatment reports (STRs) in indicating there is no nexus between the Veteran's COPD and her service.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the VA examiner's conclusion was improperly predicated on a lack of documentation in the medical record).  

In March 2015, the Veteran underwent another VA examination for respiratory conditions.  As to the Veteran's reported history, the examiner indicated that the Veteran reported that she feels that her COPD began with sinusitis, which began when she moved to South Carolina.  She reported that her symptoms are "worse than a cold."  The examiner noted that the Veteran had to be treated with antibiotics because of drainage with bleeding and that she had frequent sinusitis episodes while on active duty.  The examiner also noted that the Veteran reports frequent bouts of pneumonia.  The examiner indicated that the Veteran has a history of smoking but did stop for a period of time.  The examiner also indicated that the Veteran has triggers of respiratory distress when around smoke.  The examiner opined that it is less likely than not that the Veteran's COPD is related to her active service.  The examiner reasoned that the Veteran's COPD was not diagnosed until 2006 and that she has a history of tobacco abuse.  

In a June 2016 addendum opinion, the examiner addressed aggravation of the Veteran's COPD by her sinusitis.  The examiner provided a negative nexus opinion that it is less likely than not that the Veteran's COPD was caused or aggravated by her sinusitis.  The examiner reasoned that a sinus condition is an isolated condition to the sinuses and not the respiratory tract, which COPD or RAD are a part of.  The examiner further explained that COPD and RAD are conditions of the bronchi, bronchioles and alveoli which are independent of the sinuses and as such, the Veteran's current COPD and RAD are less likely than not aggravated by the SC sinus condition.  

Having reviewed the evidence of record, medical and lay, the Board finds that service connection for COPD, to include as secondary to sinusitis, is not warranted.  
As the record reflects a current diagnosis for COPD, a current diagnosis is not in dispute for either direct or secondary service connection.  

As to direct service connection, while the Veteran's STRs are silent for any treatment or complaints of COPD, the Board has no reason to doubt her statements regarding her symptoms in service.  As such, the Board concedes an in-service incurrence.  Thus, at issue is a nexus.  As to a nexus, the Board relies on the March 2015 VA opinion indicating that the Veteran's COPD is due to a history of smoking.  As the Veteran has not negated a history of smoking and there is no medical evidence of record to suggest that her COPD is otherwise related to service, the Board finds the March 2015 opinion probative.  In light of the probative evidence, the Board determines that the record does not support a finding that there is a nexus between the Veteran's COPD and her active service.  

As to secondary service connection, the Veteran is service connected for sinusitis.  Thus, at issue is a nexus between her COPD and her sinusitis.  As to a nexus, the Board relies on the June 2016 addendum opinion.  The examiner's rationale explains that there is no medical link between sinusitis and COPD as they are conditions of separate and independent parts of the body and as such, the Veteran's COPD is less likely than not to have been caused or aggravated by her sinusitis.  As the examiner reviewed the record, considered the Veteran's statements and history, addressed causation and aggravation, and provided sound medical reasoning, the Board finds the opinion probative.  In light of the probative evidence, the Board determines that the record does not support a finding that there is a nexus between the Veteran's COPD and her service-connected sinusitis.  

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's COPD is directly related to her active service or secondary to her service-connected sinusitis.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107.  

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Court has also held that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Painful motion is an important factor of disability, and actually painful, unstable, or maligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

Diagnostic Code 5257 refers to other impairments of the knee, specifically recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 provides that "slight" impairment is rated at 10 percent.  "Moderate" impairment is rated at 20 percent.  A maximum rating of 30 percent is reserved for "severe" impairment. 

Diagnostic Code 5003 for degenerative arthritis provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In the instant case, the joint involved is the knee.  Diagnostic Code 5260 refers to limitation of motion in flexion of the knee and leg.  Under this diagnostic code, flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants the maximum rating under Diagnostic Code 5260, which is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 refers to limitation of motion in extension of the knee and leg.  Under this diagnostic code, extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants the maximum rating under Diagnostic Code 5261, which is 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Right Knee Conditions 

The Veteran contends that her right knee instability and degenerative disc disease are more disabling than the ratings assigned.  

The relevant medical evidence of record includes VA examination and private treatment reports, which the Board will discuss chronologically.  

Various treatment reports from Columbia VA Medical Center (VAMC) reflect complaints of chronic knee pain.  

In August 2010, the Veteran underwent a VA examination for her neck, back and knees.  The examiner indicated that the Veteran experienced a severe degree of motion pain getting on and off the examination table and that the exam was somewhat limited by her pain level.  The examiner indicated that it should be noted that the Veteran's husband assisted with ambulation during the evaluation.  The examiner indicated that motor strength appeared decreased in both flexion and extension at both knees.  As to the right knee specifically, the examiner indicated that x-ray on the date of examination indicated patellar spurring and small osteophytes along with decrease in the height of the medial joint compartment.  The diagnosis was ligamentous laxity and degenerative joint disease of the right knee.

In July 2011, the Veteran underwent another VA examination for her right knee.  The examiner indicated that examination of the right knee showed extension with pain to 10 degrees and flexion to 70 degrees.  The examiner indicated that with repetition, the right knee would only flex to 60 degrees.  The examiner indicated that there was a significant amount of pain throughout the range of motion.  The examiner indicated that the Lachman exam was normal but there was a significant amount of guarding.  The Veteran's anterior and posterior drawer tests were normal.  The examiner indicated that the Veteran was stable to varus and valgus stress but that it had provided a significant amount of pain.  The examiner indicated that the Veteran was tender to palpation over both joint lines and has crepitus with range of motion.  The examiner indicated that the Veteran's McMurray tests produced pain bilaterally but that there was no evidence of locking or clicking.

In October 2014, the Veteran underwent another VA examination for her knees.  The examiner noted that the Veteran reported flare-ups with repeated use.  The Veteran's range of motion for the right knee measured at flexion of 100 degrees with objective evidence of painful motion at 100 degrees and extension of 5 degrees with painful motion on extension beginning at 20 degrees.  The Veteran was able to perform repetitive use testing.  Her post-testing range of motion for the right knee measured at flexion of 100 degrees and extension of 5 degrees.  The examiner indicated there was no additional limitation in range of motion of the right knee following repetitive-use testing.  The examiner indicated that the Veteran has functional loss and/or functional impairment of the knee and lower leg; the examiner specified that she has less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and disturbance of locomotion for both knees.  The examiner noted tenderness or pain to palpation for joint line or soft tissues of both knees.  

Muscle strength testing was all normal.  Joint stability tests were all normal, and the examiner indicated there was no history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran did not currently and never had "shin splints" (medial tibia stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibia and/or fibular impairment.  The examiner indicated there were no meniscal conditions or surgical procedures for a meniscal condition.  The examiner indicated there was no total knee joint replacement.  The examiner noted that the Veteran had left knee arthroscopic surgery in 1999 and noted scars related to the left knee procedure.  The examiner indicated there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any knee conditions.  As to assistive devices, the examiner noted that the Veteran uses a wheelchair regularly.

In February 2015, the Veteran underwent another VA examination for her right knee.  The examiner noted that the Veteran reports flare-ups of spasms and sharp shooting pain in the knees, which she indicated are worse in the cold and after walking.  As to functional loss or functional impairment, the examiner noted the Veteran's reports that it limits walking and weight bearing.  The Veteran's initial range of motion was indicated to be abnormal and measured at flexion of 20 to 60 degrees and extension of 60 to 20 degrees.  The examiner indicated that range of motion itself contributes to functional loss; the examiner specified that it limits bending and extending.  The examiner indicated that pain was noted on exam and causes functional loss.  The examiner also indicated there was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner indicated there was no objective evidence of crepitus. 

The Veteran was able to perform repetitive use testing with at least three repetitions, and the examiner indicated there was no additional functional loss or range of motion after three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time and indicated that the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner indicated that pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time; the examiner specified pain, fatigue, weakness, and lack of endurance.  The examiner was able to describe in terms of range of motion and indicated flexion of 20 to 60 degrees and extension of 60 to 20 degrees. 

The examiner indicated that the exam was being conducted during a flare-up.  The examiner indicated that pain, weakness, fatigability or incoordination significantly limits functional ability with flare-ups; the examiner specified pain, fatigue, weakness, and lack of endurance.  The examiner was able to describe in terms of range of motion and indicated flexion of 20 to 60 degrees and extension of 60 to 20 degrees. 

Muscle strength testing was all normal.  The examiner indicated there was no muscle atrophy and no ankylosis.  Joint stability tests were all normal.  Joint stability tests were performed and revealed no joint instability.  The examiner indicated there was a history of recurrent effusion bilaterally.  The examiner indicated there was no recurrent patellar dislocation or "shin splints."   The examiner indicated the Veteran did not currently and never had a meniscus (semilunar cartilage) condition.  As to other pertinent findings, the examiner indicated that Veteran could not get out of the wheelchair during the examination due to knee pain and stiffness.  The examiner indicated there were no scars (surgical or otherwise) related to any right knee condition.  As to assistive devices, the examiner noted that the Veteran uses a walker and a wheelchair.

As to lay statements, in a July 2011 statement, the Veteran indicated that her right knee gives her pain daily and is getting worse.  She indicated that her primary doctor ordered an MRI, which showed a torn ACL, cyst and severe arthritis and that physical therapy was ordered.  She indicated that the physical therapist told her not to walk because both knees are bone on bone.  She indicated that whether she attempts to stand or sit, her knees swell so badly that she can hardly move them to get to the restroom, which usually results in her having accidents in her underpants daily.  She stated that her pain is an 8-8.5 daily.

In a March 2012 statement in support of claim, the Veteran stated that she has sought to have a knee replacement and been told that she is not a good candidate for the surgery.  She indicated that she also continues to seek pain management treatment.  She also noted that in October 2009, she was granted social security disability in part for degenerative disc disease of her right knee.  She stated that the Social Security Administration (SSA) found her ability to work at even a sedentary level has been compromised by additional exertional and non-exertional limitations and that the evidence supports that she has a substantial loss of ability to meet the demands of basic work-related activities on a sustained basis.

In a March 2015 statement from the Veteran's attorney, he noted the February 2015 VA examination findings.  The Board notes that the attorney's assertions are consistent with the findings of the February 2015 VA examination as laid out in this decision by the Board.  As such, the Board will not restate the findings but acknowledges receipt of the attorney's statements.  Based on the findings of the February 2015 VA examination, the attorney stated that the Veteran asks for the highest possible rating for her right and left knee disabilities and that she be granted a 100 percent rating for a TDIU.  The Board notes that the Veteran's left knee rating is not on appeal before the Board and will not be discussed in this decision.  

I. Right Knee Instability

The Veteran has been assigned a 10 percent rating under Diagnostic Code 5257 for right knee instability.  The probative evidence indicates a diagnosis of ligamentous laxity for the right knee.  See August 2010 VA examination report.  As the record reflects instability of the right knee, the Board finds that at least the minimum rating for instability of the knee is warranted, which is a 10 percent rating.  

A higher rating is not warranted as there is no indication that the Veteran's right knee instability was moderate or severe during the appeal period.  The August 2010 VA examiner did not specify the severity of the Veteran's right knee laxity, and the July 2011, October 2014, and February 2015 VA examiners indicated there was no current joint instability of the right knee or history of subluxation.  The February 2015 examiner also indicated there was no recurrent patellar dislocation.  As such, there is no basis for assessing a higher rating.  

Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's right knee instability.  

II. Right Knee Degenerative Disc Disease

The Veteran has been assigned a 30 percent rating under Diagnostic Code 5261 for limitation of extension of her right knee.  The February 2015 VA examination revealed extension of the right knee limited to 20 degrees, which is commensurate with a 30 percent rating under Diagnostic Code 5261.  As the examiner performed appropriate testing and addressed the rating criteria, the Board finds the assessment adequate and probative.  Given the probative evidence, the Board finds that a 30 percent rating is warranted.  

However, a higher rating is not warranted for limitation of extension of the right knee.  A higher rating under Diagnostic Code 5261 for limitation of extension requires extension limited to 30 degrees.  In the instant case, the probative evidence reflects that the Veteran's most limited extension was 20 degrees.  See February 2015 VA examination report.  Nor is a separate rating warranted under Diagnostic Code 5260 for limitation of flexion.  The probative evidence reflects that the Veteran's most limited flexion during the appeal period was 60 degrees.  See February 2015 VA examination report.  As Diagnostic Code 5260 provides a noncompensable rating for flexion limited to 60 degrees, a separate rating is not warranted.  

Additionally, the Board finds that additional compensation under other diagnostic codes is not warranted. There is no reported meniscal condition for application of Diagnostic Codes 5258 and 5259; moreover, the Veteran's symptoms of pain are contemplated in her current rating for painful limitation of motion, thus, separately compensating her under either 5258 or 5259 would be impermissible pyramiding, as it would compensate this symptom twice. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2017).    
  
As to other diagnostic codes, the probative evidence consistently indicates that the Veteran has not had total knee replacement and there is no ankylosis of the right knee.  Nor has the Veteran alleged such.  Therefore, Diagnostic Codes 5055 and 5256 are not for application.  Id.  The Board acknowledges that the Veteran has stated that she has sought a knee replacement but was told she is not a good candidate.  While the Board does not doubt the credibility of this assertion, as a total knee replacement has not been performed, a rating for such cannot be assigned.  The probative evidence also indicates that the Veteran does not have any tibia or fibula impairments related to the right knee or leg.  As such, Diagnostic Code 5262 is not applicable.  Id.  Nor does the record reflect any scars associated with the Veteran's right knee condition or treatment.  As such, Diagnostic Codes 7800-7805 for scars are not applicable.  38 C.F.R. § 4.118. 

However, in considering additional compensation due to functional loss, the Board finds that the Veteran's right knee condition causes pain and weakens her ability to stand, bend, or walk.  Further, the February 2015 VA examiner noted additional functional loss due to pain, fatigue, weakness, and lack of endurance. Accordingly, the Board finds that an increase to 40 percent disabling for the right knee is appropriate based on the degree of functional loss present. Thus, a 40 percent rating under Diagnostic Code 5261, but no higher, is granted.
 
TDIU

In a June 2011 statement, the Veteran raised the issue of a TDIU.  At the time of this claim, the Veteran did not have a total rating of 100 percent.  The Board notes that currently, the Veteran has a total rating of 100 percent effective back to July 7, 2008.  As such, her claim for a TDIU is moot from that date.  See Colayong v. West, 12 Vet. App. 524 (1999) (holding that a grant of TDIU does not moot a schedular or extraschedular claim, but a 100 percent schedular or extraschedular rating does moot a TDIU claim).  Thus, as the date of the total 100 percent rating precedes the date of the TDIU claim, the Veteran's claim for a TDIU is moot for the entirety of the appeal period for the claim.  

As such, the Veteran's claim for a TDIU must be denied.  

Special Monthly Compensation 

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Board finds that special monthly compensation for aid and attendance for the entire period on appeal is warranted because the evidence shows that the Veteran had physical incapacity that required care and assistance on a regular basis based on her inability to tend to her own daily hygiene or eating.  The Veteran is service connected for a number of conditions of the knees, neck, and back, including radiculopathy of the upper extremities.  The record consistently reflects that due to her knees and back, for which she is service connected, the Veteran requires assistance from her husband to bathe, dress herself, use the bathroom, and prepare meals.  Specifically, the April and July 2016 aid and assistance examination reports reflect that the Veteran cannot dress or bathe herself or use the restroom without aid.  The July 2016 examiner indicated that she has "marked difficulty" performing these tasks alone as well as constant imbalance issues.  While both examiners indicated that the Veteran can feed herself, they noted that she requires assistance in the preparation of her meals.  As the examiners specifically took into account the Veteran's service-connected disabilities and the findings are consistent with the overall record, the Board finds the assessments probative.  

As to other evidence of record, the August 2010 VA examiner who assessed the Veteran's spine and knees explicitly indicated that "It should be noted that her husband assisted with ambulation" during the evaluation.  The February 2015 VA examiner who assessed the Veteran's knees noted that she was not able to get out of the wheelchair.  During her October 2014 respiratory examination, the examiner noted that the Veteran has to place chairs around the house to keep from losing her balance.  Her numerous back and knee examinations also reflect an abnormal gait and regular use of a wheelchair.  

The clinical findings discussed are also in line with the Veteran's statements that she cannot bathe, dress herself or use the restroom alone due to her knees and back.  Additionally, a May 2016 letter from the Veteran's husband indicates that due to the Veteran's knees and back, he performs every hygiene need for her except for brushing her teeth for her.  As the Veteran and her husband's statements have been consistent and are also in line with the overall record, the Board finds them probative.  In light of the evidence, while the Veteran is able to feed herself, it appears that she has consistently needed assistance with bathing and showing and maintaining regular hygiene, i.e., keeping herself ordinarily clean and presentable.  

Again, as noted above, it is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) exist in order to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  The Board also notes that the performance of the necessary aid and attendance service by the Veteran's husband does not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  Thus, based on the evidence presented above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that special monthly compensation based on the need for regular aid and attendance for the entire period on appeal is warranted.

As special monthly compensation based on aid and attendance is a greater benefit than special monthly compensation at the housebound rate and there are no additional service-connected disabilities rated totally disabling that are separate and distinct from those forming the basis of the grant for special monthly compensation based on aid and attendance, the issue of entitlement to special monthly compensation at the housebound rate during this period is moot.  38 U.S.C. § 1114(l), 38 U.S.C. § 1114(s).








(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for COPD, to include as secondary to service-connected sinusitis, is denied.

Entitlement to an initial disability rating in excess of 10 percent for right knee instability is denied.  

Entitlement to an increased initial disability rating of 40 percent for right knee arthritis is granted.  

Entitlement to a TDIU is denied.

Entitlement to special monthly compensation for regular aid and attendance is granted.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


